AMENDMENT TO FEBRUARY 9, 2012 LICENSE AGREEMENT

(hereinafter the “Agreement”)

BETWEEN:

CANNABIS SCIENCE, INC., a Corporation duly incorporated pursuant to the laws of
the State of Nevada and having an office at 6946 N Academy Blvd, Suite B #254,
Colorado Springs, CO 80918

(“Licensor” or “Cannabis Science”)

AND:

APOTHECARY GENETICS INVESMENTS LLC, Apothecary Genetics, Investments, LLC, a
Company address is 2320 Via Puerta, Unit D, Laguna Woods, CA 92637

 (“Licensee” or “Apothecary”)




WHEREAS:



(A)

Cannabis Science and Apothecary previously entered into a License Agreement on
February 9, 2012 (the “License Agreement”) and attached hereto as a true and
correct copy as Appendix “A”;



(B)

Cannabis Science and Apothecary wish to amend the License Agreement and terms
therein to include: terms, investments, assets, revenue sharing, and ownership
interest of the parties for their mutual benefit under this Agreement;



(C)

The parties wish to clarify rights and interest under the License Agreement
pursuant to this Agreement and any reference to the License Agreement and this
Agreement shall hereinafter be considered one and the same (hereinafter referred
to as the “Agreements”).

NOW THEREFORE THIS AGREEMENT WITNESSES that for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree to amend the License Agreement with terms and conditions as follows:






1.

CONSIDERATION

 

1.1   Cannabis Science shall issue to Apothecary or its assignee Fourteen
Million Five Hundred Thousand (14,500,000) shares of Rule 144 restricted common
stock in Cannabis Science; and

 

1.2   Cannabis Science shall fund Apothecary and/or its assignees a minimum of
$150,000.00 up to $300,000.00 in working capital (the “Working Capital”) either
in cash or the equivalent value in free-trading S-8 registered shares of common
stock per calendar quarter commencing in the fourth quarter ending December 31,
2014.  The Apothecary operating budget and all disbursements from the Working
Capital, including payroll and management fees, shall be pre-approved by
Cannabis Science President and CEO Raymond Dabney or his designee.   

Sections 1.1 and 1.2 (hereinafter referred to as the “Fees”) as consideration
for the acceptance of terms of this Agreement and services rendered for projects
as described in “Appendix A.”.



1.2   The parties agree that no other fees, expenses, or other monies are owed
between the parties, including principals thereof, and Cannabis Science waives
prior Royalties owed under Section 4.1(i) of this Agreement.



1.3   Management and principals of Apothecary shall only be entitled to
management fees and salaries as those mutually agreed to and approved by the
parties.  No increase in management fees and salaries shall be made by
Apothecary without prior review and written approval by the Board of Directors
of Cannabis Science.

 



 1               

             





2.

ASSETS

 

2.1   Cannabis Science shall own 100% of all the assets previously held by
Apothecary and/or derived from this Agreement or New Business, including but not
limited to the following:



(i)

Cannabis Science shall be the sole free and clear title owner of the first
northern California Property. Cannabis Science shall pay all costs associated
with title transfer into its name;



(ii)

A newly acquired northern California property that shall be under the sole
ownership of Cannabis Science, Inc. The acquisition of the new property shall be
paid by Apothecary and/or its principal, Bret Bogue, on behalf of the Licensor;
and



(iii)

All extraction, cultivation, packaging, and other equipment or supplies.

 

2.1(i) through (iii) including all assets listed in Appendix “B” hereinto this
Agreement hereinafter collectively referred to as the (“Assets”).



2.2   Cannabis Science may at its sole discretion and at any time during the
term of this Agreement or at any time thereafter place or assign the Assets into
such existing or newly formed entities for legal, corporate, and/or tax
structuring purposes.



3.

ASSIGNMENT



3.1   No party shall assign its rights and interest under the Agreements, or
ownership of assets without prior written consent of the other party.



4.

ROYALTY & LICENCING FEES, RIGHTS, AND INTEREST

 

4.1   Apothecary shall pay Licensing Fees & Royalties to Cannabis Science and/or
its Assignees based on all net operating revenues, receipts, monies, or other
income, after deducting and paying all operating costs, taxes, administration,
professional and other fees, or other costs of business (the “Net Operating
Profits”), received under the License Agreement for the marketing,
manufacturing, production, sale or distribution of the Products, and/or any
products defined under the License Agreement or in Appendix “A” herein according
to the following:

(i) Cannabis Science and/or its Assignees shall be entitled to Licensing Fees &
Royalties equal to Seventy-Five percent (75%) of all Net Operating Profits.
 Cannabis Science may assign its assets, Royalties or License Fees to an
affiliate, subsidiary or under any legal structure at its sole discretion and in
order to meet local, state, or federal law; and

(ii) Apothecary shall be entitled to twenty-five percent (25%) of all Net
Operating Profits.

 

4.2   Cannabis Science shall approve any investment for operating cash
shortfalls.

 

4.3   Cannabis Science shall have the sole ownership, rights and interest in all
assets, property and facilities, or products for all mutual business, new
business ventures, and opportunities under the License Agreement (Appendix “B”)
and pursuant to Section 2.1.

 

4.4   Cannabis Science shall be entitled to financial oversight of all
accounting, banking, and financial transactions in Apothecary in regards to this
Agreement.

 



2               

             



 

5.

TOTAL INVESTMENT, INCREASED INVESTMENT

 

5.1   Cannabis Science shall approve financing for any new projects including
operations, facilities, manufacturing, production, marketing, distribution,
administration, professionals, and any and all other expenses to conduct the
mutual business under the Agreements.

  



6.

NEW BUSINESS VENTURES AND OPPORTUNITIES, RIGHT OF REFUSAL;

COMMUNICATIONS



6.1   The parties agree to enter into new business ventures and opportunities
(the “New Business”) as directed and instructed by Cannabis Science on a
quarterly basis as detailed hereto in Appendix “B” on a Licensing Fees &
Royalties on a 75/25 basis pursuant to this Agreement.



6.2   Cannabis Science shall have a right of first refusal on any New Business
proposed by Apothecary.  Should Cannabis Science refuse in writing to pursue and
enter into any New Business under the Agreements then Apothecary shall be
entitled to pursue that New Business for its own sole business risk and reward
including full entitlement to all net operating profit therefrom, excluding all
other existing business and New Business entered into by the parties under the
Agreements.



6.3   Apothecary and its principals and employees shall not engage in
communications about any of the existing or new business or any New Business or
about Cannabis Science or its officers, directors, consultants or employees
without the prior written consent of Cannabis Science CEO and President Raymond
Dabney.






7.

TRIGGERING EVENTS




On the happening of any of the following events (Triggering Events) with respect
to a Company, the surviving Company party to this Agreement shall have the
option to (i) dissolve and liquidate the License Agreement Assets or (ii)
purchase all of the Company’s Interest in the License Agreement Assets of such
Company (Selling Company) for the positive balance, if any, of such Company’s
proportionate License Agreement 50/50 ownership rights:




(a)

the bankruptcy of a Company;




(b)

the winding up and dissolution of a corporate Company, or merger or other
corporate reorganization of a Company as a result of which the Company does not
survive as an entity;




(c)

the withdrawal of a Company; or




(d)

the occurrence of any other event that is, or that would cause, a Transfer in
contravention of this Agreement.




Each Company agrees to promptly give Notice of a Triggering Event to the other
Company.  The option described above may be exercised within 180 days following
the other Company’s receipt of the Notice of the Triggering Event.  In the event
the other Company does not elect to purchase the interest of the Selling
Company, the Selling Company shall dispose of is proportionate share of the
License Agreement Assets to any other party.






8.

TERM OF THE LICENSING AGREEMENT OPERATING AGREEMENT




8.1   The License Agreement will continue indefinitely until terminated by
written mutual consent of the Companies.

 



 3               

             








9.

BUSINESS REPRESENTATIONS




Each Company hereby represents and warrants to, and agrees with, the other
Company as follows:




9.1   Business Intent. The Companies are investing in this License Agreement
Operating Agreement solely for furthering their respective businesses and not
with a view to or for sale in connection with any distribution of all or any
part of the License Agreement Interest.




9.2   Economic Risk. The Companies are financially able to bear their own
economic risk of this investment in the License Agreement, including the total
loss thereof.




9.3   Non-disclosure.  The Companies shall have non-disclosure agreements signed
by all employees or other parties to whom information is to be disseminated
regarding License Agreement Assets or other information that is deemed critical
and of value to the License Agreement.  All non-disclosure agreements must be
signed prior to disseminating such information.






10.

GENERAL AND IN FORCE AND EFFECT PROVISIONS




10.1   Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  These counterparts may be electronic.




10.2   Choice of Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Nevada. If any provision of this
Agreement is determined by any court of competent jurisdiction or arbitrator to
be invalid, illegal, or unenforceable to any extent, that provision shall, if
possible, be construed as though more narrowly drawn, if a narrower construction
would avoid such invalidity, illegality, or unenforceability or, if that is not
possible, such provision shall, to the extent of such invalidity, illegality, or
unenforceability, be severed, and the remaining provisions of this Agreement
shall remain in effect.




10.3   Binding Effect. This Agreement shall be binding on and inure to the
benefit of the Parties and their heirs, personal representatives, and permitted
and assigns.




10.4   Pronouns; Statutory References. All pronouns and all variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, singular or
plural, as the context in which they are used may require. Any reference to the
Code, the Regulations, the Act, Nevada Revised Statutes, or other statutes or
laws will include all amendments, modifications, or replacements of the specific
sections and provisions concerned.




10.5   Further Assurances. The parties to this Agreement shall promptly execute
and deliver any and all additional documents, instruments, notices,' and other
assurances, and shall do any and all other acts and things, reasonably necessary
in connection with the performance of their respective obligations under this
Agreement and to carry out the intent of the parties.




10.6   No Limitation of Companies' Businesses. Except as provided in this
Agreement, as amended, no provision of this Agreement shall be construed to
limit in any manner the Companies in the carrying on of their own respective
businesses or activities.




10.7   Absence of Agency. Except as provided in this Agreement, no provision of
this Agreement shall be construed to constitute a Company, in the Company's
capacity as such, the agent of any other Company.




10.8   Authority and Capacity of Parties. Each Company represents and warrants
to the other Company that the Company has the capacity and authority to enter
into this Agreement.




10.9   Headings. The Section, and paragraph titles and headings contained in
this Agreement are inserted as a matter of convenience and for ease of reference
only and shall be disregarded for all other purposes, including the construction
or enforcement of this Agreement or any of its provisions.




10.10   Amendment. This Agreement may be altered, amended, or repealed only by
written agreement signed by both of the Companies.




10.11   Time of the Essence. Time is of the essence of every provision of this
Agreement that specifies a time for performance.




10.12   Benefit of the Parties. This Agreement is made solely for the benefit of
the parties to this Agreement and their respective permitted successors and
assigns, and no other person or entity shall have or acquire any right by virtue
of this Agreement unless mutually agreed by both Parties.




10.13    Interpretation. In the event of any claim is made by any Company
relating to any conflict, omission or ambiguity in this Agreement, no
presumption or burden of proof or persuasion shall be implied by virtue of the
fact that this. Agreement was prepared by, or at the request of, a particular
Company or its counsel.

 



4              

             






IN WITNESS WHEREOF this AMENDMENT TO FEBRUARY 9, 2012 LICENSE AGREEMENT has been
executed and delivered by the parties on the 20th day of November 2014.

 




SIGNED, SEALED AND DELIVERED BY CANNABIS SCIENCE, INC.







Per:  /s/ Raymond C. Dabney________________

        Raymond C. Dabney, CEO Co-Founder










Per:  /s/ Chad S. Johnson________________

          Chad S. Johnson, Esq., COO General Counsel













SIGNED, SEALED AND DELIVERED BY APOTHECARY GENETICS INVESMENTS, LLC.







Per:   /s/ Bret Bogue_______________________

         Bret Bogue, President
















               















































Initials  _____  _____  _____






         5                

             



APPENDIX “A”

LICENSE AGREEMENT

BETWEEN

CANNABIS SCIENCE, INC.

AND

APOTHECARY GENETICS INVESTMENTS, LLC.

DATED FEBRUARY 9, 2012









   6             

             













APPENDIX “B”

ASSETS

(including any Existing and New Business)

All items listed below will be owned solely by Cannabis Science and/or its
Assignees, the items listed are defined as either existing already or will be
acquired through further investment and budgeted quarterly working capital as
per the explicit directions and instructions of Cannabis Science:

ASSETS, including but not limited to:






1.

Land



2.

Grows and harvested crops



a.

CA production



b.

CA production



3.

Extract machinery and business operations



a.

Once Co2 Extract machine



4.

Buildings



5.

Tools and equipment



6.

Inventories:



a.

Cannabis or hemp



b.

Extracts



c.

Packaged Goods



d.

Plant and plant by-products: 16 strains to be later defined







ASSETS TO BE ACQUIRED THROUGH FURTHER INVESTMENT AND WORKING CAPITAL:






1.

Non-profit medical marijuana collectives (dispensaries)



a.

Collective to be developed (location to be later define) and run under the
Cannabis Science Brand or as specified by Cannabis Science.



2.

Other for-profit business opportunities



3.

Treatment Centers



4.

Drug Development Programs



5.

Media



6.

Retail Seed Business



7.

Laboratories and equipment



8.

Inventories:



a.

Cannabis or hemp Seeds



b.

Extracts



c.

Packaged Goods








Initials  _____  _____  _____

 



  7              

             


